DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of Group I, claims 1-6 in the reply filed on May 25, 2022 is acknowledged.  The traversal is on the following ground(s):

(a) Group I (claims 1-6) is directed to an adhesive composition and Group III (claims 12-14) is drawn to a method for forming a self-healing adhered roofing, and step (i) involves applying the adhesive composition of claim 1.  Thus, because Groups I and III are directed to this combination, they have unity of invention.  No analysis of whether Groups I and III have a special technical feature is therefore even needed in the first instance to establish unity of invention between these groups.  

(b) Search and examination of the entire application can be made without serious burden. 
This is not found persuasive because of the following reasons: with respect to (a), it is respectfully submitted that while the adhesive composition is common to the inventions of Groups I and III, this composition is not a special technical feature as it does not make contribution over the prior art of Wiercinski et al. (WO 03020800) as set forth in the Office action mailed on April 15, 2022 (“the previous OA”).  Accordingly, lack of unity exists.  As to (b), applicant’s argument relating to serious burden is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I-V as set forth in the previous OA do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth on page 4 of the previous OA. 

The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: page 4, line 24 of the specification refers to “claim 1”.  Given that claims can be cancelled/renumbered during the prosecution, reference to claims in the specification is improper. 

The use of the terms Sarnacol 2170, Creabloc SIS-TR, and Sarnafil G410-15, which are trade names or a marks used in commerce, has been noted in this application. See e.g. Table 1. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “acryl nitrile rubber”.  It is unclear what is meant by this recitation.  For example, it is not clear whether applicant claims rubber with acryl (acrylic) and nitrile components or acrylonitrile butadiene rubber.  The specification does not provide any guidance as to what is meant by this recitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wiercinski et al. (US 20030083423 A1) as evidence by product data sheet “Stabileze ™ QM” by Ashland.

Regarding clam 1, Wiercinski discloses a composition comprising a hydrophobic polymer phase and a superabsorbent polymer (0008).  Further, the composition of Wiercinski is adhesive (0005 and 0082).  

As to claim 1, Wiercinski discloses that preferred hydrophobic polymers include natural rubber, styrene butadiene rubber (SBR), and acrylics (0062-0063).  Further, Wiercinski discloses superabsorbent polymer as dry particulate superabsorbent polymer (SAP) (0056), which suggests powdered superabsorbent polymer as claimed.  Alternatively, Wiercinski discloses STABILEZE QM as  example of superabsorbent polymer (e.g. see Example 1).  It is submitted that STABILEZE QM is a powdered superabsorbent polymer as evidence by product data sheet “STABILEZE QM”  by Ashland (see “It is supplied as white powder (100%)”).  

Further, regarding claim 1,  Wiercinski discloses that the composition contains organic solvent (0070). 

Further, regarding claim 1, as to the amount of the powdered superabsorbent polymer (12.5-40 wt%) in the adhesive composition, Wiercinski discloses that the superabsorbent polymer is present in the amount no less than 1% and preferably no more than 40% by weight of the total composition (0040).  Given that the claimed range of the superabsorbent polymer overlaps or lies within the range disclosed by Wiercinski, a prima facie case of obviousness exists. MPEP 2144.05 (I). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a workable range of SAP including the claimed, as rendered obvious by Wiercinski, motivated by the desire to formulate the composition of Wiercinski.  

As to claim 2, Wiercinski discloses that the hydrophobic polymer is present in the amount not less than 30% by weight (0040). 

As to claim 5, Wiercinski discloses natural rubber, styrene butadiene rubber (SBR), and acrylics (0062-0063).  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wiercinski et al. (US 20030083423 A1) as evidence by product data sheet “Stabileze ™ QM” by Ashland as applied to claim 1 above, and further in view of Downey (US 3880953).

Wiercinski discloses organic solvent (0070).   Wiercinski is silent as to the amount of the organic solvent (claim 3) and Hildebrandt solubility parameter or relative evaporation rate of the organic solvent (claim 4).

Downey discloses an adhesive composition comprising a mixture of unvulcanized elastomer and tackifying resin (abstract).  Further, Downey discloses that the adhesive composition contains at least up to about 40 wt% of hydrocarbon solvent (column 9, lines 50-55).  It is submitted that the solvent amount of at least up to about 40% by weight disclosed by Downey encompasses amount that is slightly greater than 40 wt%.  Given that the claimed range of 40-90 wt% of solvent overlaps or lies within the range disclosed by Downey, a prima facie case of obviousness exists. MPEP 2144.05 (I).  As to claim 3, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a workable range of the solvent as disclosed by the claimed invention and rendered obvious by Downey, motivated by the desire to formulate adhesive composition of Wiercinski having suitable viscosity so that it can be coated onto a desired substrate and Wiercinski desires organic solvent. 

As to claim 4, Downey further discloses that solvents include e.g. toluene, benzene, pentane, heptane, and octane (column 4, lines 50-55).  Downey does not explicitly disclose Hildebrandt solubility parameter or relative evaporation rate of the organic solvent. However, it is submitted that Downey and applicant disclose identical solvents (see 0046 of US Patent Application Publication 20200216722 A1 of the present application (“the published application”), and column 4, lines 50-55 of Downey).  As such, absent any factual evidence on the record, it is reasonable to presume that the solvent of Downey (e.g. toluene) would intrinsically have the claimed Hildebrandt solubility parameter or relative evaporation rate. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the solvents disclosed by Downey, motivated by the desire to formulate adhesive composition of Wiercinski and Wiercinski desires organic solvent.   




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wiercinski et al. (US 20030083423 A1) as evidence by product data sheet “Stabileze ™ QM” by Ashland as applied to claim 1 above, and further in view of Samanta et al. (US 20100196648 A1).

Wiercinski is silent as to disclosing claim 6.

Samanta discloses a waterproofing membrane comprising a carrier support and adhesive layer (abstract). Further, Samanta discloses that the adhesive includes inorganic fillers such as silica, calcium carbonate, talc, clay, or Portland cement (cement particles) (0021).  It is submitted that Portland cement disclosed by Samanta is interpreted to read on claimed non-hydrated cement particles, given that it is identical to the Portland cement disclosed in the present application (0049 of the published application) and Samanta is silent as to disclosing hydration of the Portland cement filler.   As to the amount of the non-hydrated cement particles, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. MPEP 2144.05 (II)(A). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the inorganic fillers disclosed by Samanta including Portland cement in a workable range including the claimed, given that Wiercinski desires presence of fillers (0070) and doing so would be obvious for the purpose of formulating adhesive composition of Wiercinski.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carl et al. (US 20210324241 A1) discloses adhesive composition for roof system (abstract), Carl et al. (US 10358583 B2) discloses adhesive composition for roofing systems (abstract), “Solubility Parameters: Theory and Application” by The Book and Paper Group Annual, discloses Hindebrand solubility parameters of various solvents (Table 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/           Primary Examiner, Art Unit 1788
September 9, 2022